                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JOSEPH A. PETERSON,
                                               Case No. 1:20-cv-00073-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 IMSI MEDICAL,

                      Defendant.


       The Clerk of Court conditionally filed Plaintiff Joseph A. Peterson’s Complaint as

a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole

or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and

otherwise being fully informed, the Court enters the following Order directing Plaintiff to

file an amended complaint if Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho Maximum Security Institution (“IMSI”).

Plaintiff states that he requested laser eye surgery, but that an unidentified prison medical

provider denied the request without “even look[ing] into it.” Compl., Dkt. 3, at 2. Plaintiff

claims that he needs the eye surgery “to avoid an attempted murderer from ripping

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
glasses off [Plaintiff’s] face before they attempted a kill.” Id. Plaintiff also alleges that he

has “been without that or glasses for 5 months,” which has damaged his eyesight. Id.

4.      Discussion

        Plaintiff has not alleged sufficient facts to proceed with the Complaint, nor has he

named an appropriate defendant.1 The Court will grant Plaintiff 28 days to amend the

Complaint. Any amended complaint should take into consideration the following.

        A.      Section 1983 Claims

        Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).


1
  Plaintiff sues “IMSI Medical,” but there is no such entity. Plaintiff is advised that Corizon, Inc., is the
private entity presently providing medical treatment to Idaho prisoners under contract with the IDOC.
         To the extent that Plaintiff intends to sue IMSI or any other state entity, such claims are barred by
the Eleventh Amendment, which prohibits a federal court from entertaining a suit brought by a citizen
against a state or state entity absent a waiver of state sovereign immunity. Hans v. Louisiana, 134 U.S. 1,
16-18 (1890); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). Section 1983 does
not constitute such a waiver, Quern v. Jordan, 440 U.S. 332, 342–44 (1979), nor has Idaho itself waived
its sovereign immunity for constitutional claims, Esquibel v. Idaho, No. 1:11-cv-00606-BLW, 2012 WL
1410105, at *6 (D. Idaho Apr. 23, 2012) (unpublished). Finally, only a “person” may be sued pursuant to
42 U.S.C. § 1983, and a state is not considered a “person” under that statute. Will v. Mich. Dep’t of State
Police, 491 U.S. 58, 71 (1989).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the

alleged constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see

also Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding,

is only liable for his or her own misconduct.”). Section 1983 does not allow for recovery

against an employer or principal simply because an employee or agent committed

misconduct. Taylor, 880 F.2d at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205–09. A plaintiff may also seek injunctive relief from officials who have direct

responsibility in the area in which the plaintiff seeks relief. See Rounds v. Or. State Bd. of

Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999).

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function, a plaintiff must allege that the execution

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
of an official policy or unofficial custom inflicted the injury of which the plaintiff

complains, as required by Monell v. Department of Social Services of New York, 436 U.S.

658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir.

2012) (applying Monell to private entities performing a government function). Under

Monell, the requisite elements of a § 1983 claim against a municipality or private entity

performing a state function are the following: (1) the plaintiff was deprived of a

constitutional right; (2) the municipality or entity had a policy or custom; (3) the policy

or custom amounted to deliberate indifference to plaintiff’s constitutional right; and (4)

the policy or custom was the moving force behind the constitutional violation. Mabe v.

San Bernardino Cnty., 237 F.3d 1101, 1110–11 (9th Cir. 2001). Further, a municipality

or entity “may be held liable under § 1983 when the individual who committed the

constitutional tort was an official with final policy-making authority or such an official

ratified a subordinate’s unconstitutional decision or action and the basis for it.” Clouthier

v. County of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on

other grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

       Plaintiff asserts his § 1983 claims under the Eighth Amendment, which protects

prisoners against cruel and unusual punishment. To state a claim under the Eighth

Amendment, prisoners must plausibly allege that they are “incarcerated under conditions

posing a substantial risk of serious harm,” or that they have been deprived of “the

minimal civilized measure of life’s necessities” as a result of the defendants’ actions.

Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted). An

Eighth Amendment claim requires a plaintiff to satisfy “both an objective standard—that

the deprivation was serious enough to constitute cruel and unusual punishment—and a

subjective standard—deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th

Cir. 2014) (en banc).

       The Eighth Amendment includes the right to adequate medical treatment in prison.

Prison officials or prison medical providers can be held liable if their “acts or omissions

[were] sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
McMillian, 503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs

amounts to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The

Ninth Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

        As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison

official must not only ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,’ but that person ‘must also draw the inference.’”

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at

837).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
       In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th

Cir. 1986) (“A prison inmate has no independent constitutional right to outside medical

care additional and supplemental to the medical care provided by the prison staff within

the institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.”

Gibson, 290 F.3d at 1188. If medical personnel have been “consistently responsive to [the

inmate’s] medical needs,” and the plaintiff has not shown that the medical personnel had

“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment

between an inmate and prison medical providers—or, for that matter, between medical

providers—are not enough to establish a deliberate indifference claim. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989). Therefore, that Plaintiff disagrees with a medical

INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
provider’s decision not to provide him with laser eye surgery does not plausibly support

an Eighth Amendment claim.

       Instead, “to prevail on a claim involving choices between alternative courses of

treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must plausibly allege that medical providers chose one treatment over the

plaintiff’s preferred treatment “even though they knew [the plaintiff’s preferred

treatment] to be medically necessary based on [the plaintiff’s] records and prevailing

medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015).

       The allegations in the Complaint do not raise a plausible inference that the denial

of Plaintiff’s request for laser eye surgery was undertaken pursuant to a policy or custom

of the entity providing the medical treatment. Nor does the Complaint plausibly suggest

that not having laser eye surgery places Plaintiff at a substantial risk of serious harm, or

that any individual medical provider denied Plaintiff’s request while being aware of such

a risk. Indeed, Plaintiff’s claim that he needs laser eye surgery to prevent an “attempted

murderer” from ripping glasses off his face before attempting a kill, is patently absurd

and frivolous. That claim should not be restated in any amended complaint.

       In addition, the fact Plaintiff has not had glasses for five months, without more,

does not give rise to a reasonable inference that Plaintiff has a serious medical need.

Many individuals have vision problems that require glasses but choose not to wear them,

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
either because their vision is not terribly deficient or because they cannot afford them.

Finally, Plaintiff has not alleged whether or when he requested a new pair of glasses.

Thus, without any information about the severity of Plaintiff’s vision problems or a

prison official’s knowledge of Plaintiff’s need for new glasses, the Complaint does not

plausibly allege that the delay was caused by a particular person’s deliberate indifference.

Plaintiff should keep these standards in mind if he files an amended complaint.

        B.      Claims under 42 U.S.C. §§ 1985 and 1986

        Plaintiff also cites §§ 1985 and 1986. Compl. at 2. Section 1985 governs

conspiracies to interfere with civil rights. To state a claim under Section 1985(2) or (3), a

plaintiff must allege a racial or class-based discriminatory animus behind the

conspirators’ actions.2 See Burns v. County of King, 883 F.2d 819, 821 (9th Cir. 1989);

see also A & A Concrete, Inc. v. White Mountain Apache Tribe, 676 F.2d 1330, 1333 (9th

Cir. 1982) (claims under sections 1985(2) and 1985(3) require the element of class-based

animus). Plaintiff has not alleged that he is a member of a racial group or other protected

class against whom a conspiracy was perpetrated, nor has he alleged facts sufficient to

support a plausible inference of a conspiracy. Therefore, he has not stated a plausible

§ 1985 claim.

        Section 1986 provides that persons who negligently fail to prevent a wrongful

conspiracy may be liable to the party injured. A prerequisite to stating a § 1986 claim is



2
  Subsection (1) of 42 U.S.C. § 1985 does not apply, because that section prohibits conspiracies to prevent
a federal officer from performing his or her duties. Canlis v. San Joaquin Sheriff's Posse Comitatus, 641
F.2d 711, 717 (9th Cir. 1981) (“[The … protections [of § 1985(1)] extend exclusively to the benefit of
federal officers.”).
INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
stating a § 1985 claim. McCalden v. California Library Association, 955 F.2d 1214, 1223

(9th Cir. 1990). Thus, Plaintiff has not plausibly alleged a § 1986 claim.

       C.       State Law Claims

       In addition to § 1983 claims, Plaintiff purports to assert state law claims, though

Plaintiff does not identify any such claims. Compl. at 1. Further, just as the facts alleged

in the Complaint are insufficient to state a plausible constitutional claim, so too are they

insufficient to state a plausible state law claim of negligence. Thus, Plaintiff may not

proceed on any state law claims at this time.

       Moreover, because the Complaint fails to state a federal claim upon which relief

may be granted, the Court would decline to exercise supplemental jurisdiction over

Plaintiff’s state law claims in any. See 28 U.S.C. § 1367(c). If Plaintiff is allowed to

proceed on a federal claim in an amended complaint, and if the amended complaint states

a plausible state law claim, the Court will reconsider the issue of supplemental

jurisdiction.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for any cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function;

(3) the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated;

(6) facts alleging that the elements of the violation are met; (7) the injury or damages

Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant. In addition, Plaintiff must include facts showing that Plaintiff can meet

the Monell requirements if Plaintiff names Corizon, Inc. as a defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 28 days, or if the

amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 28 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Amended Complaint. If

INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
          Plaintiff does not amend within 28 days, this case may be dismissed

          without further notice.

     2.   Plaintiff’s request for appointment of counsel (contained in the Complaint)

          is DENIED without prejudice. Plaintiff may renew the request for counsel

          in an amended complaint.



                                            DATED: April 2, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
